DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (figs. 1-4) in the reply filed on 03/21/2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of the Claims
Claims 1-8 are pending.
Claim 3 is withdrawn from consideration.
Claims 1-2 and 4-8 are rejected. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-2 and 4-8 are objected to because of the following informalities:  
Claim 1, in line 8, recites, “a single axis torque detection unit”, which could benefit from revision. The Examiner recommends: --a single-axis torque-detection unit--.  
Claim 2, in line 1, and Claim 7, in line 10 respectively recite, “the single axis torque detection units”, which could similarly benefit from revision. However, please see clarity rejection with regards to the phrasing of Claims 2 and 7, elsewhere below. 
Claim 6, in line 1, recites, “a third single axis torque detection unit”, whereas only one other single axis torque detection unit has been claimed in the parent chain (Claim 1, line 8). The Examiner recommends either: --a second single axis torque detection unit-- or --a third-axis single-axis torque-detection unit-- or a similar variation. 
Claim 8, in line 5, recites, “a first single axis torque detection unit”, which could benefit from revision. The Examiner recommends either: --a first single-axis torque-detection unit-- or --a first-axis single-axis torque-detection unit-- or a similar variation. 
Claims 2 and 4-7 inherit the deficiencies of the respective parent claims by nature of dependency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 8-10, recites, “that detects only at least one of torque around the first axis and torque around the second axis”, and the phrasing is unclear. The phrase “at least one of” appears to be open language, which contradicts the closed language of the term “only”; and therefore, it is unclear what is required by the claim. If Applicant intends to use a closed claim construction, the Examiner recommends using a phrase such as “consisting of” in accordance with MPEP 2111.03.   
Claim 2, in line 1, recites, “the single axis torque detection units”, which lacks antecedent basis in the claim. It is unclear if there is only a single “single axis torque detection unit” (Claim 1, line 8) or multiple “single axis torque detection units” (Claim 2, line 1); and if there are multiple units, it is unclear if the unit of Claim 1 is within the group of units of Claim 2. 
Claim 7, in line 10, recites, “a single axis torque detection unit”, which is a double-inclusion that is unclear in accordance with MPEP 2173.05(o). It is unclear if the “single axis torque detection unit” of Claim 7 is the same as, or different from, the “single axis torque detection unit” of parent Claim 1, line 8. 
Claim 7, in lines 10-12, recites, “capable of detecting only at least one of torque around the fourth axis, torque around the fifth axis, and torque around the sixth axis”, and the phrasing is unclear. The phrase “at least one of” appears to be open language, which contradicts the closed language of the term “only”; and therefore, it is unclear what is required by the claim. If Applicant 
Claims 2 and 4-7 inherit the deficiencies of the respective parent claims by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogan (US 2015/0081098).
Regarding claim 1, by a first interpretation, Kogan discloses a robot (1) comprising: a first member (6); a second member (7, 8) that is rotationally driven (paras. 66-67) around a first axis (fig. 1 shows axis of 4 between 6 and 7) with respect to the first member (6); a third member (9) that is rotationally driven (paras. 66-67) around a second axis (fig. 1 shows axis of 4 between 8 and 9) with respect to the second member (7, 8), the second axis (axis of 4 between 8 and 9) being located at an interval (i.e., approximately the length of 7, 8) from the first axis (axis of 4 between 6 and 7); a single axis torque detection unit (one-dimensional torque sensors integrated into joints 4, para. 52) that detects only at least one of torque (para. 52) around the first axis (axis of 4 between 6 and 7) and torque around the second axis (axis of 4 between 8 and 9); and a force sensor (sensor integrated into joint 4 that is between 5 and 6, where “torque” is a twisting force) that is provided between the first member (6) and a surface (surface beneath 5) to be installed (fig. 1), or in the first member, the second member or the third member, and is capable of detecting force (para. 52) in a direction (fig. 1 shows rotational axis of joint 4 that is between elements 5 and 6) intersecting (by the arrangement of fig. 1, when arm 2 is vertical, the axis of 4 that is between 5-6 will intersect the axes of 4 between 6-7 and 8-9) with both the first axis (axis of 4 between 6 and 7) and the second axis (axis of 4 between 8 and 9).  

    PNG
    media_image1.png
    641
    496
    media_image1.png
    Greyscale

Regarding claim 2, Kogan discloses the robot according to claim 1, wherein the single axis torque detection units (one-dimensional torque sensors integrated into joints 4, para. 52) are provided so as to be able to detect torque (para. 52) around the first axis (axis of 4 between 6 and 7) and torque around the second axis (axis of 4 between 8 and 9), respectively.  
Regarding claim 5, Kogan discloses the robot according to claim 1, further comprising a base (5) installed on the surface to be installed (fig. 1 shows the claimed arrangement), wherein the first member (6) is a rotary barrel (fig. 1 shows the claimed arrangement) rotatably supported (via 4 between 5 and 6) around a third axis (axis of 4 between 5 and 6) orthogonal to the surface to be installed with respect to the base (fig. 1 shows the claimed arrangement), the second member (7, 8) is a first arm (fig. 1) rotatably supported (via 4) around the first axis (axis of 4 between 6 and 7) disposed in a plane orthogonal to the third axis with respect to the rotary barrel (fig. 1 shows the claimed arrangement), and the third member (9) is a second arm (fig. 1) rotatable (via 4) around the second axis (axis of 4 between 8 and 9) parallel to the first axis (fig. 1 shows the claimed arrangement).  
Regarding claim 7, Kogan discloses the robot according to claim 5, further comprising: a first wrist element (10) rotatably supported (via 4 between 9 and 10) around a fourth axis (axis of 4 between 9 and 10) at a tip (fig. 1) of the second arm (9); a second wrist element (11) rotatably supported around a fifth axis (axis of 4 between 10 and 11) orthogonal to (fig. 1) the fourth axis (axis of 4 between 9 and 10) with respect to the first wrist element (10); a third wrist element (12) rotatably supported around a sixth axis (axis of 4 between 11 and 12) orthogonal to (by fig. 1, there exists an orientation of the arm where the axis of 4, which is between 11 and 12, is orthogonal to the axis of 4, which is between 10 and 11) the fifth axis (axis of 4 between 10 and 11) with respect to the second wrist element (11); and a single axis torque detection unit (4) para. 52).  
Regarding claim 8, Kogan discloses a robot (1) comprising: a first member (6); a second member (7, 8) that is rotationally driven (paras. 66-67) around a first axis (fig. 1 shows axis of 4 between 6 and 7) with respect to the first member (6); a first single axis torque detection unit (one-dimensional torque sensors integrated into joints 4, para. 52) that detects only torque (para. 52) around the first axis (axis of 4 between 6 and 7); and a force sensor (sensor integrated into joint 4 that is between 5 and 6) that is provided between the first member (6) and a surface to be installed (surface beneath 5), or in either the first member or the second member, and is capable of detecting force (para. 52) in at least one direction (fig. 1 shows rotational axis of joint 4 that is between elements 5 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan (US 2015/0081098), in view of Nakagawa et al. (US 2015/0290809), as evidenced by Albu-Schaffer et al. (US 2007/0120512).
Regarding claims 1 and 4-6, by a second interpretation, Kogan discloses a robot (1) comprising: a first member (6); a second member (7, 8) that is rotationally driven (paras. 66-67) around a first axis (fig. 1 shows axis of 4 between 6 and 7) with respect to the first member (6); a third member (9, 10) that is rotationally driven (paras. 66-67) around a second axis (fig. 1 shows axis of 4 between 8 and 9) with respect to the second member (7, 8), the second axis (axis of 4 between 8 and 9) being located at an interval (i.e., approximately the length of 7, 8) from the first axis (axis of 4 between 6 and 7); a single axis torque detection unit (one-dimensional torque sensors integrated into joints 4, para. 52) that detects only at least one of torque (para. 52) around the first axis (axis of 4 between 6 and 7) and torque around the second axis (axis of 4 between 8 and 9); further comprising a base (5) installed on the surface to be installed (fig. 1 shows the claimed arrangement), wherein the first member (6) is a rotary barrel (fig. 1 shows the claimed arrangement) rotatably supported (via 4 between 5 and 6) around a third axis (axis of 4 between 5 and 6) orthogonal to the surface to be installed with respect to the base (fig. 1 shows the claimed arrangement), the second member (7, 8) is a first arm (fig. 1) rotatably supported (via 4) around the first axis (axis of 4 between 6 and 7) disposed in a plane orthogonal to the third axis with respect to the rotary barrel (fig. 1 shows the claimed arrangement), and the third member (9, 10) is a second arm (fig. 1) rotatable (via 4) around the second axis (axis of 4 between 8 and 9) parallel to the first axis (fig. 1 shows the claimed arrangement); further sensor integrated into joint 4 that is between 5 and 6) capable of detecting only torque (para. 52) around the third axis (axis of 4 between 5 and 6), at any position from the surface to be installed to the rotary barrel (fig. 1).  
Kogan does not disclose, by the second interpretation, a force sensor that is provided between the first member and a surface to be installed, or in the first member, the second member or the third member, and is capable of detecting force in a direction intersecting with both the first axis and the second axis; wherein the force sensor is capable of detecting force in a direction along the first axis. 
Nakagawa is in the related field of robotics and teaches (fig. 1) a force sensor (31) that is provided between a first member (12) and a surface (either 11 or floor beneath 11) to be installed (fig. 1), or in the first member, the second member or the third member, and is capable of detecting force (para. 27) in a direction intersecting with both the first axis and the second axis (force sensor 31 is designed to be able to detect a force applied on any portion of each component of the robot 10, para. 27); wherein the force sensor (31) is capable of detecting force (para. 27) in a direction along the first axis (force sensor 31 is designed to be able to detect a force applied on any portion of each component of the robot 10, para. 27). 

    PNG
    media_image2.png
    514
    647
    media_image2.png
    Greyscale

The disclosure of Nakagawa evidences that the advantage of the arrangement of force sensor 31 is increased safety of the operator (para. 11) in that a contact force generated by the robot 10 coming into contact with an operator during its operation can be detected (para. 27), and if the detected contact force exceeds a predetermined threshold, the robot 10 is either stopped or made to retreat in a direction that reduces the contact force (para. 28). Further, as evidenced by the disclosure of Albu-Schaffer, it was known to be advantageous (para. 42) to use a combination of rotational force/torque sensors (e.g., 14, as shown in fig. 3) and linear force sensors (e.g., 22, as shown in fig. 4) in a robotic arm arrangement (para. 42). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the force sensor 31 as taught by Nakagawa in combination with the robotic arm and sensor structure of Kogan, for the expected advantage of increasing operator safety by allowing the robotic arm to detect and react to contact force generated by the robot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658